TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00100-CV



                                  In re Kenneth Earl Hoover



                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus raising complaints related to fair

housing laws. See Tex. R. App. P. 52.1, 52.3. Having reviewed the petition and relator’s other

filings, we deny the petition for writ of mandamus.



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Filed: February 27, 2013